Citation Nr: 0614292	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right above-the knee 
amputation.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  

A hearing was held in May 2004 before the undersigned 
Veterans Law Judge sitting at the RO.

The Board remanded the case in January 2005 for additional 
development of the record.

In the June 2005 Remand Decision, the Board noted that the 
veteran had raised the issue of entitlement to special 
monthly pension at the May 2004 hearing.  That claim was 
referred to the RO for the appropriate action.  There is no 
indication in the record that the claim has been adjudicated 
and it is again referred to the RO for the appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he sustained an injury to his 
right leg in service which never resolved and which 
eventually led to the need for the amputation. 

The Board remanded the case in January 2005.  The RO was 
instructed the RO request the veteran to identify pertinent 
private and VA treatment records and to obtain any identified 
records.  The RO was also instructed to provide the veteran a 
VA examination for purposes of determining the etiology of 
the right above-the-knee amputation.  

The claims file contains VA treatment records dated from 1998 
to December 2002, including records of the Biloxi and Memphis 
VA Medical Centers (VAMC).  In May 2005, the veteran 
indicated on a release form that he received treatment fro 
2000 to 2005 at the Biloxi VAMC for the right leg.  He 
indicated that he was scheduled for another appointment about 
one week  from the date he submitted the release form.  The 
RO has not obtained the additional VA treatment records 
identified by the veteran.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2005).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
RO should obtain the additional VA treatment records 
identified by the veteran.

In light of the need to obtain additional VA treatment 
records, the RO should arrange for the veteran's claims 
folder to be reviewed by the examiner who prepared the August 
2005 examination report (or a suitable substitute if that 
examiner is unavailable), for the purpose of preparing an 
addendum that addresses the etiology of the veteran's right 
above-the-knee amputation.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, the veteran should be 
furnished proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain all VA treatment 
records pertaining to the veteran's right 
above-the-knee amputation that have not 
been previously obtained, including all 
records of the Biloxi VAMC dated from 
2000 to the present.  All records 
obtained must be associated with the 
claims file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2005 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
etiology of the veteran's right leg 
disorder which led to the right above-
the-knee amputation.   The rationale for 
all opinions expressed should be 
provided.  The veteran's claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.  The examination report is to 
reflect whether such a review of the 
claims file was made.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

With respect to each right lower 
extremity disorder the examiner 
identifies as having resulted in the 
veteran's right above-the-knee amputation 
(including peripheral vascular disease), 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder(s) is(are) had its 
(their) onset during service or are in 
any way related to the veteran's active 
service.   

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

